Citation Nr: 1334802	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability status post arthroscopy.

2.  Entitlement to service connection for a left knee disability status post arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1995.  He also four months of prior active and 8 months of prior inactive service (see DD Form 214) and subsequent service in the Navy Reserves from May 1997 to March 1999 and from April 2001 to May 2008 with unverified periods of active/inactive duty for training purposes (ACDUTRA/INACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied service connection for multiple claimed disabilities, to include status post left and right knee arthroscopies with left and right knee partial meniscectomies and chondromalacia.  

In September 2012, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional medical nexus evidence for consideration.  During the hearing, the Veteran and his representative waived initial RO consideration over any additional evidence submitted for consideration in connection with the claims on appeal.  An additional lay statement evidence was received in September 2012 and additional medical nexus evidence was received in October 2012.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Veteran essentially contends that his current bilateral knee disabilities were incurred in or are otherwise related to wear and tear on his knees due to repetitive physical activity during his active military service.  

During the September 2012 Videoconference hearing, the Veteran testified that he sustained no specific knee injury during service; however, he experienced knee pain on running, which is documented in an October 1989 flight physical.  He reportedly sought treatment for knee pain on multiple occasions during service, however, he indicated that his service treatment records do not document that a flight surgeon frequently prescribed or gave him Motrin 800 to be taken four times a day for knee pain.  He reported experiencing continuous knee symptomatology since his discharge from service in September 1995.  Nearly three years following his discharge from active service during summer 1998, his knees reportedly began locking.  In December 1998, he underwent arthroscopy and partial meniscectomies of his bilateral knees.  Thereafter, his knees were reportedly okay for about 5 years, however, he continued to experience bilateral knee pain depending on the intensity and kind of physical activity.  He stated that according to his private doctors, his bilateral knee conditions were identical at the time of surgery in December 1998.  He stated that the surgeon who performed that surgery was completing a medical nexus statement indicating that his current knee disabilities are related to repetitive motion injury that occurred gradually over time prior to the 1998 bilateral knee surgery.  

The Veteran's service treatment records and examination reports currently associated with the claims file for review are dated from June 1987 to March 2008 and appear to be sporadic and possibly incomplete.  In his June 2008 claim for service connection, the Veteran indicated that he had reserve service through May 2008.  Thus, any ongoing reserve service treatment records and examination reports should be sought.  A March 2007 line of duty report stated that when the Veteran was not in duty status, his health record was located at the Navy Operational Support Center in Denver, Colorado.

Also, the exact dates and types of the Veteran's military service are unclear.  His DD Form 214 currently associated with the claims file shows that he served on active duty from April 1988 to September 1995 with 4 months of prior active and 8 months of prior inactive service.  He resigned and was honorably separated from active service due to completion of his required active service.  At the time of his discharge from active service, the Veteran had no subsequent reserve service obligation and he was not transferred to any command.  In his June 2008 claim for service connection, however, the Veteran indicated that he served in the Navy Reserves from May 1997 to March 1999, and from April 2001 to May 2008.  

The Veteran's service treatment records currently available for review pertaining to his active military service show a single report of seldom bilateral knee pain with running on an October 1989 report of medical history.  Otherwise, his service treatment records pertaining to his active military service, to include a July 1995 report of medical history and examination, are negative for any findings, treatment, or diagnosis pertaining to either knee.  

To the contrary, an October 1998 report of medical history pertaining to a Navy Reserves annual examination shows that the Veteran reported a history of seldom painful knees.  He underwent an MRI of his bilateral knees one day prior.  Physical examination of his lower extremities was normal; however, he was instructed to wait for results of MRI of his bilateral knees to see if he had a meniscus tear or other injury.  In September 2001, it was noted that he had received a waiver to activity drill status-post bilateral knee surgery.  A January 2007 lab report shows a positive RH factor.  

With the exception of the Veteran's and others' lay statements alleging continuity of symptomatology of bilateral knee disabilities dating since his discharge from active service in September 1995, post-service private treatment records show that the Veteran was an avid runner of more than 25 years.  A September 1998 post-service private treatment record from the surgeon who performed the Veteran's December 1998 bilateral knee surgery, Dr. MB, M.D., shows that the Veteran reported that he noticed bilateral knee pain while running in May 1998 (i.e., during his reserve service), and he denied any history of injury of either knee.  

The Veteran's service personnel records pertaining to any period of active or reserve service have not been requested or associated with the claims file, thus, the exact dates of any period of active/inactive duty for training purposes (ACDUTRA/INACDUTRA) remain unclear.  As service connection may be warranted for a disease or injury incurred in or aggravated by ACDUTRA service and for injury incurred in or aggravated by INACDUTRA service, additional development is necessary to obtain the Veteran's complete service personnel records and to determine the dates of any periods ACDUTRA/INACDUTRA and active service dating since the Veteran's discharge from active service in September 1995.  The RO/AMC should create and associate with the claims file a memorandum for review by the physician who issues the etiological opinion requested herein that outlines the precise dates of any period of ACDUTRA/INACDUTRA and active service since September 1995. 

Finally, the Veteran was afforded a VA joints examination of his bilateral knees in November 2008.  The claims file was not available for review at that time.  The Veteran reported that he developed bilateral knee pain related to running in physical training in 1989.  He reported catching and cartilage problems in both knees in 1998 and 1999.  His 1989 bilateral knee surgery was noted.  Bilateral knee x-rays were read as negative for evidence of bone, joint, or sift tissue abnormality bilaterally and reported as normal bilaterally.  The examiner diagnosed status post arthroscopy with partial meniscectomy and chondromalacia of the bilateral knees; however, he did not provide an etiology medical nexus opinion.

In a September 2012 statement, the Veteran's private orthopedic surgeon who performed his December 1998 knee surgery, Dr. MB, M.D., indicated that findings at the time of the Veteran's December 1998 bilateral knee surgery included bilateral medial meniscus tears and some chondral changes, especially on the tibial plateaus.  He noted that the Veteran stated that his bilateral knee symptoms began during his military service while doing a lot of repetitive activates, including running.  He noted that the Veteran reported that he was seen by a flight surgeon who treated him with ibuprofen, which helped his knee symptoms but never completely resolved them.  He noted that the Veteran reported that he gave up running following his discharge from service due to knee pain and he ultimately underwent bilateral knee surgery in December 1998.  Since surgery, he had done fairly well but with continued knee problems bilaterally.  Dr. MB reiterated that the Veteran dated the onset of his knee symptoms to a time when he was doing a lot of repetitive activity including running in the navy.  Dr. MB stated that he does believe with reasonable medical certainty that the Veteran's history is consistent with medical findings at the time of his surgery in 1998.  Unfortunately, however, Dr. MB provided no supporting rationale for this opinion.  Moreover, Dr. MB did not address the Veteran's subsequent periods of ACDUTRA/INACDUTRA service.  

The evidence suggests that Veteran's current bilateral knee disabilities may have been incurred in, aggravated by, or otherwise related to his active military service or a period of ACDUTRA/INACDUTRA service.  However, the record does not contain an adequate medical etiological opinion addressing the etiology of his bilateral knee disabilities.  Thus, he should be afforded an additional VA examination to determine the nature and etiology of his claimed bilateral knee disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (setting forth a low standard for the provision of a VA examination).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Veteran's Navy Reserve units of assignment, the Navy Personnel Command, and any other records repository deemed necessary and request the Veteran's complete service personnel records, to specifically include all physical profiles and waivers, verification of all periods of ACDUTRA/INACDUTRA service, and all ongoing service personnel records and physical examination/Medical Evaluation Board reports dating since September 1995.  

Also request from all appropriate records repositories, to include the Records Management Center (RMC), the Veteran's Reserve units of assignment, and the Navy Operational Support Center in Denver, Colorado, his complete service treatment records and reports of enlistment/separation examinations pertaining to his service in the Navy Reserves dating from 1997 to May 2008.  

If necessary for verification of all periods and types of service, contact DFAS and request the Veteran's military pay records dating from September 1995 to May 2008 to determine and verify the specific dates of any period(s) of active duty, and ACDUTRA/INACDUTRA service.

All attempts to obtain such records and verify the Veteran's service should be clearly documented in the claims file.  

2.  Once the Veteran's complete service personnel records have been obtained, the RO/AMC must create a memorandum for the record for review by the VA examiner who performs the examination requested herein that identifies the specific dates of all verified periods of active service and ACDUTRA/INACDUTRA.

3.  Contact the Veteran and request that he provide the names and addresses of all medical care providers, VA and non-VA, who have treated him for bilateral knee complaints since his discharge from active military service in September 1995.  After securing the necessary release, if any, the RO/AMC should obtain any records which are not already in the claims file.

If the RO/AMC cannot locate the requested records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of all disabilities of both his left and right knee found on examination and since the claim for service connection was received in June 2008.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  

After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed disability of either knee had its onset during or was caused or aggravated by any illness, injury, or event during active service or any period of ACDUTRA(injury and/or disease) or INACDUTRA (injury only), to specifically include repetitive physical activities such as running as alleged by the Veteran.  

The examiner must specifically acknowledge and address the Veteran's and others' lay statements of record as to his continuity of knee symptomatology since discharge from active military service in September 1995, Dr. MB's September 2012 opinion, and the significance if any of any progression of degenerative changes shown on radiological examination of the Veteran's knees since 1998.  A full rationale for all opinions and conclusions must be provided.

5.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


